NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



EARL BUTLER, #G02261,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D17-2695
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Anthony W. Surber, Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Sonya Roebuck Horbelt,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, SLEET, and SALARIO, JJ., Concur.